 Case 1:19-mc-02303-LDH Document 7-2 Filed 12/09/19 Page 1 of 7 PageID #: 62



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 9:18-cv-80176

IRA KLEIMAN,
as personal representative of
the estate of David Kleiman,
and W&K INFO DEFENSE RESEARCH,
LLC

       Plaintiffs,

v.

CRAIG WRIGHT,

      Defendant.
_____________________________________/

                           CRAIG WRIGHT’S RESPONSE TO
                     PLAINTIFFS’ FIRST REQUESTS FOR ADMISSION

       In accordance with Rule 36 of the Federal Rules of Civil Procedure, Craig Wright

responds to Plaintiffs’ First Requests for Admission as follows:

                         SPECIFIC RESPONSES TO DEFINITIONS

Definition No. 1

       Dr. Wright objects to the term “all other persons acting or purporting to act on his behalf”

in the context of this Request for Admission as it does not appear to relate to its subject.

Definition No. 2

       Dr. Wright objects to this definition as it does not apply to this Request for Admission.

Definition No. 3

       Dr. Wright objects to this definition as it does not apply to this Request for Admission.
 Case 1:19-mc-02303-LDH Document 7-2 Filed 12/09/19 Page 2 of 7 PageID #: 63



Definition No. 4

       Dr. Wright objects to this definition as it does not apply to this Request for Admission.

Definition No. 5

       Dr. Wright objects to this definition as it does not apply to this Request for Admission.

Definition No. 6

       Dr. Wright objects to this definition as it does not apply to this Request for Admission.

Definition No. 7

       Dr. Wright objects to this definition as it does not apply to this Request for Admission.

Definition No. 8

       Dr. Wright objects to this definition as it does not apply to this Request for Admission.

Definition No. 9

       Dr. Wright objects to this definition as it does not apply to this Request for Admission.

Definition No. 10

       Dr. Wright objects to this definition as it does not apply to this Request for Admission.

Definition No. 11

       Dr. Wright objects to this definition as it does not apply to this Request for Admission.

Definition No. 12

       Dr. Wright objects to this definition as it does not apply to this Request for Admission.

               SPECIFIC RESPONSES TO REQUESTS FOR ADMISSION

Request for Admission No. 1

       Admit that on or about August 26, 2019 you spoke with Mr. Brendan Sullivan (or another

person affiliated with Modern Consensus) and made the statements attributed to you below in

response to the statements made by the interviewer.




                                                2
 Case 1:19-mc-02303-LDH Document 7-2 Filed 12/09/19 Page 3 of 7 PageID #: 64




MODERN CONSENSUS: How are ya doing?

CRAIG WRIGHT: Been better.

MODERN CONSENSUS: I’ll just ask, what does today’s ruling actually mean for Bitcoin
and crypto?

CRAIG WRIGHT: The judge won’t rule on whether I’m Satoshi. But the partnership is. So when
Dave Kleiman passed, the partnership transferred to Ira.

MODERN CONSENSUS: Will this affect BSV?

CRAIG WRIGHT: BSV, it won’t. But the judge ordered me to send just under 500,000 BTC over
to Ira. Let’s see what it does to the market. I wouldn’t have tanked the market. I’m nice.

MODERN CONSENSUS: You could flood the market with $5 billion in BTC today, but I’m
guessing you won’t. You have too much in progress on-chain. But what if the chain collapses?
Presumably the market could tank to bad that whoever inherits his BTC would get
substantially less.

CRAIG WRIGHT: I’m just not going to do that.

MODERN CONSENSUS: I know people think you’re a miserable prick. But you once told
me that you and your wife had decided that this $10 billion fortune was too much. You said
you worried about what it would do for your kids.

CRAIG WRIGHT: It’s fucking scary. Now the kids are going to know that we have the other $5
billion. And it really sucks. Imagine that (laughs). I had planned to live a long time and hopefully
they wouldn’t know until they were older and we were gone. It could affect their whole lives.

MODERN CONSENSUS: Not to get you in hot water with the judge, but it doesn’t sound
like anyone thought through what this would really mean to just hand over the keys to a
huge industry.

CRAIG WRIGHT: No one seems to get that I’ve made 800 patents in IP and more are coming.
Just on that I could have raised a lot of money. I’m sorry, BTC, but that might be a problem. They
might have to convince Ira not to dump it. I can’t convince him not to dump it. Ira has to do what
Ira has to do. And it wouldn’t have been me. And I don’t need it. He does.




                                                 3
 Case 1:19-mc-02303-LDH Document 7-2 Filed 12/09/19 Page 4 of 7 PageID #: 65




MODERN CONSENSUS: I mean, I get it. You make money creating things for nChain, so
you don’t need to dump any BTC from the Tulip Trust. But they can’t force Ira to sell. Can
they?

CRAIG WRIGHT: He doesn’t actually need it but he wants it. Everyone might want to start
praying, because I complied with courts and that might get scary really, really quickly. The courts
ruled that Ira inherited the $5 billion. Now he has to pay estate tax on that if he wants it.

MODERN CONSENSUS: Whoa! The estate tax is 40%. Unless Ira has $2 billion in cash, he
will have to dump 2 million BTC to pay the taxes.

CRAIG WRIGHT: Yeah.

MODERN CONSENSUS: Sorry. I’m just running the number. How are you feeling after all
this?

CRAIG WRIGHT: I’m fine, we’re going to keep going. But I’ll make sure I keep supporting it. I
can’t help.

MODERN CONSENSUS: But how will you actually get the money? We’ve talked over the
years and I’ve always tried to respect your privacy. Just because it’s none of my business
how much someone else is holding. But now you’ll have to break the Tulip Trust to transfer
the coins.

CRAIG WRIGHT: If the court makes an order, I will comply with the order. And the court has
made an order. It’s that simple.

MODERN CONSENSUS: So this affects the so-called “Satoshi Blocks” of unmoved bitcoins
in the blockchain. The block rewards from when 50 bitcoins were issued for mining. Does
that mean blocks that haven’t moved will since 2009 will get transferred?

CRAIG WRIGHT: Not at least, just under half. Because they’ll have to come out of partnership. I
spent more money on the project than Dave, so I will rule on that and effectively Ira will get maybe
480,000 BTC.

MODERN CONSENSUS: And again, shouldn’t that include the BTC, BCH, and BSV and
every other fork of Bitcoin? All of those had to replicate the original blockchain starting
from zero.




                                                  4
 Case 1:19-mc-02303-LDH Document 7-2 Filed 12/09/19 Page 5 of 7 PageID #: 66




CRAIG WRIGHT: According to the judge it’s only from before Dave died, so only BTC. Sorry
BTC.

MODERN CONSENSUS: Wow. I’m sorry. This just isn’t the outcome that anybody wanted.
I’ve even heard you tell me how you wanted to destroy BTC or BCH because they forked
away from your plan. They always seemed to win out before. But this could tank the markets.

CRAIG WRIGHT: Everyone wants to hate on me. This is the result. If you’d left me alone, I would
have sat on my fucking money and you wouldn’t have to worry. And the biggest whale ever has
to dump because he has to pay tax. It’s not a transfer. Florida has an estate tax. Trust me. This is
not an outcome I would have liked. I own a lot of BTC. Dave should have owned 320,000 and I
should have had 800,000 and now it’s 50/50. At the end of the day, that’s not a good thing for
BTC.

MODERN CONSENSUS: I know you can be a little combative but you never wished ill on
the others. Yet this is beyond good and bad.

CRAIG WRIGHT: Trust me. Everyone makes me look like a mean asshole. I might have been a
prick, but I was the prick who was withholding. I could have tanked the market anytime in the last
10 years and ran away laughing. I didn’t.

MODERN CONSENSUS: This goes back to the original Bitcoin whitepaper and the problem
of the “selfish miner.” Someone could ruin the blockchain, but it would be more profitable
to play by the rules and make some money along the way. Dave doesn’t have a choice. He
has to sell to get any value. But by selling, he could destroy the whole crypto economy. Where
BTC goes, so goes the whole market. And anybody still trying to raise money with an ICO.

CRAIG WRIGHT: Yes. And I tried to tell people and they tried to make me out to be a total prick.
I sat on $10 billion and didn’t touch it. And this was happens. When you find a find a gorilla, don’t
kick it in the nuts.

MODERN CONSENSUS: Haha. I’m sorry to be laughing. This could be the worst day of
your life.

CRAIG WRIGHT: This is not the worst day in my life. My grandfather died, that was worse. This
was just money. This is just money. Dave died, that was a worse day for me, because I lost a friend
and a partner.




                                                 5
 Case 1:19-mc-02303-LDH Document 7-2 Filed 12/09/19 Page 6 of 7 PageID #: 67




MODERN CONSENSUS: Bitcoin took off while the world fell into recession in 2009. Now
we’re facing another one and it could take down the whole market.

CRAIG WRIGHT: I’m the asshole who keeps inventing things that other people need. I’m not the
good media personality. You think I’m gonna complain because I only get to keep $6 billion? And
I’m the only surviving member of Satoshi? The judge ruled it was a partnership. I’m the asshole
Satoshi. And Dave was the nice one. So have a nice day.
Response to Request No. 1

       Dr. Wright admits that shortly after the Court issued its order from the bench on August

26, 2019, he had a Skype voice conversation with Brenden Sullivan in the car on the way to the

airport. He notes that the connection, at least on his end, was terrible and he could barely hear

every second word and the call dropped repeatedly. Dr. Wright lacks sufficient knowledge to

admit or deny the detailed and specific statements attributed to him in this request. It simply is

not possible for him to admit or deny each and every word attributed to him or that was said to

him in a conversation, especially when it took place over three months ago during a brief Skype

call with a bad connection—and to do so would be an act of futility. For example, this expansive

and overbroad request would require Dr. Wright to admit or deny whether he responded to Mr.

Sullivan’s question asking of “how are ya doing” by stating “Been better” instead of for instance,

“Hanging in there” or “Ok.” Not only is this an impossible task, but the particular salutation that

Dr. Wright used is simply irrelevant to this case. Moreover, even had the conversation taken

place a month or a week ago, Dr. Wright would not have sufficient information to admit or deny

the verbatim statements at issue in this request for admission. Dr. Wright does not have any

recording or notes of this call that would allow him to obtain sufficient information to admit or

deny the specific statements attributed to him or said to him.




                                                 6
 Case 1:19-mc-02303-LDH Document 7-2 Filed 12/09/19 Page 7 of 7 PageID #: 68



                                            RIVERO MESTRE LLP

                                            Attorneys for Craig Wright
                                            2525 Ponce de León Blvd., Suite 1000
                                            Miami, Florida 33134
                                            Telephone: (305) 445-2500
                                            Facsimile: (305) 445-2505
                                            E-mail: arivero@riveromestre.com
                                            E-mail: amcgovern@riveromestre.com
                                            E-mail: jmestre@riveromestre.com
                                            E-mail: zmarkoe@riveromestre.com
                                            E-mail: zkass@riveromestre.com
                                            Secondary: receptionist@riveromestre.com

                                            By: s/ Andres Rivero
                                            ANDRES RIVERO
                                            Florida Bar NO. 613819
                                            AMANDA MCGOVERN
                                            Florida Bar No. 964263
                                            JORGE MESTRE
                                            Florida Bar No. 88145
                                            ZAHARAH MARKOE
                                            Florida Bar No. 504734


                               CERTIFICATE OF SERVICE

       I certify that on December 2, 2019, I electronically served this document on all counsel of
record by e-mail.
                                                            /s/ Zaharah R. Markoe
                                                            ZAHARAH R. MARKOE




                                                7
